Per Curiam.
By order dated July 24, 2008, the Court of Appeals of Maryland suspended respondent from the practice of law for 90 days, effective August 23, 2008, for multiple violations of the Maryland Rules of Professional Conduct.
Petitioner moves for an order imposing reciprocal discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not responded to the instant motion. Petitioner’s motion is granted and, in the interest of justice and with due regard for the discipline imposed in Maryland, we suspend respondent from the practice of law for a period of 90 days.
*1207Mercure, J.P., Spain, Lahtinen, Kavanagh and Stein, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of 90 days, effective immediately, and until further order of this Court; and it is further ordered that, for the period of his suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give another an opinion as to the law of its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of the Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).